DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: amend typos in claims 1 and 9.

1. (Original) A liquid discharge head comprising: 
a plurality of nozzle arrays arranged in a first direction, 
wherein the plurality of nozzle arrays each includes nozzles from which a liquid is discharged, the nozzles arranged in a second direction intersecting the first direction, and 
one of two nozzle arrays of the plurality of nozzle arrays adjacent to each other in the first direction include at least two nozzles arranged at different nozzle intervals from corresponding nozzles of another of the two nozzle arrays in the first direction.

9. (Original) A liquid discharge apparatus comprising: 
a liquid discharge head configured to discharge a liquid; and 
a conveyor configured to convey a medium, onto which the liquid discharged from the liquid discharge head is applied, in a conveyance direction, 
wherein the liquid discharge head includes: 
a plurality of nozzle arrays arranged in a first direction perpendicular to the conveyance direction, 
the plurality of nozzle arrays each includes nozzles from which the liquid is discharged, the nozzles arranged in a second direction intersecting the first direction, and 
one of two nozzle arrays of the plurality of nozzle arrays adjacent to each other in the first direction includes at least two nozzles arranged at different nozzle intervals from corresponding nozzles of another of the two nozzle arrays in the first direction.

Election/Restrictions
Claims 1 and 9 are allowable. The restriction requirement between Inventions I through III, as set forth in the Office action mailed on 4/18/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/18/22 is withdrawn.  Claims 5-8, 11, and 13, directed to Inventions II and III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “one of two nozzle arrays of the plurality of nozzle arrays adjacent to each other in the first direction include at least two nozzles arranged at different nozzle intervals from corresponding nozzles of another of the two nozzle arrays in the first direction”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-8, for the same reason as discussed above for parent independent claim 1, dependent claims 2-8 also contain(s) allowable subject matter.
The reason for allowance of claim 9 is the inclusion of “one of two nozzle arrays of the plurality of nozzle arrays adjacent to each other in the first direction includes at least two nozzles arranged at different nozzle intervals from corresponding nozzles of another of the two nozzle arrays in the first direction”.  The foregoing limitation(s), when combined with the other limitations of claim 9, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 10-13, for the same reason as discussed above for parent independent claim 9, dependent claims 10-13 also contain(s) allowable subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Suzuki (US 2018/0281450 A1)
A recording apparatus includes a head and a controller. The controller discriminates first and second regions on a recording medium based on received image data, sets a boundary region that includes a boundary of the first and second regions, sets a first discharge speed for a discharge speed of droplets from the head to be landed to a first main region included in the first region, sets a second discharge speed slower than the first discharge speed for a discharge speed of droplets from the head to be landed to a second main region included in the second region, and sets a discharge speed between the first discharge speed and the second discharge speed for a discharge speed of droplets form the head to be landed to the boundary region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

June 1, 2022